          Case 3:20-cv-00569-MPS Document 14 Filed 04/30/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

DIANTHE MARTINEZ-BROOKS,
REJEANNE COLUER,
JACKIE MADORE; and
KENNEfH CASSIDY, individually,
and on behalf of al1 others similarly situated,

Petitioners,

V.                                                          Civ. No. 3:20 cv 00569 (MPS)

D . EASTER, Warden of Federal
Correctional Institution at Danbury, and
MICHAEL CARY AJAL, Director of the
Federal Bureau of Prisons, in their official
capacities

Respondents.                                                APRIL 30, 2020


               PETITIONERS' EMERGENCY MOTION FOR
      TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

        Petitioners Dianthe Martinez-Brooks, Rejeanne Collier, Jackie Madore and Kenneth

Cassidy, through counsel, respectfully move the Court, pursuant to Fed.R.Civ.P. 65 to enter an

Temporary Restraining Order and Preliminary Injunction preliminarily certifying petitioners'

proposed Class and Subclass and ordering Respondents to:

        (1)    enlarge to home confinement all women currently housed in the satellite camp at
               FCI Danbury;

        (2)     enlarge to home confinement all members of the medically vulnerable Subclass;
                and

        (3)     implement appropriate measures to maximize social distancing and improve
                hygiene for the prisoners who remain at FCI Danbury for the duration of the
                COVID-19 pandemic and/or to transfer such Class members to other BOP
                facilities that can provide such medically safe environment.
         Case 3:20-cv-00569-MPS Document 14 Filed 04/30/20 Page 2 of 3



       Petitioners submit the annexed Memorandum of Law in Support of this Emergency

Motion for Temporary Restraining Order and Preliminary Injunction.

Dated April 30, 2020                       Respectfully Submitted,



                                               Is/ DavidS. Golub
                                          DavidS. Golub, ct00145
                                          Jonathan M. Levine, ct 07584
                                          Silver Golub & Teitell LLP
                                          184 Atlantic Street
                                          Stamford, Cf 06901
                                          Phone: (203) 325-4491
                                          Email: dgolub @sgtlaw .com
                                                  jlevine@sgtlaw .com

                                          Sarah French Russell , ct26604
                                          Tessa Bialek ct30582
                                          Legal Clinic, Quinnipiac University School of Law
                                          275 Mt. Carmel Avenue
                                          Hamden, CT 06518
                                          Phone: (203) 582-5258
                                          Email: sarah .russell @quinnipiac.edu
                                                 tessa.bialek@quinnpiac.edu

                                           Marisol Orihuela, ct30543
                                           Jerome N. Frank Legal Services Organization
                                           P.O. Box 209090
                                           New Haven, CT 06520
                                           Phone: (203) 432-4800
                                           Email :marisol.orihuela@ylsclinics.org

                                           Alexandra Harrington*
                                           127 Wall Street
                                           New Haven, CT 06511
                                           Phone:203-436-3532
                                           alexandra.harrington@yale.edu

                                           Counsel for the Petitioners Dianthe Martinez-
                                           Brooks, Rejeanne Collier, Jackie Madore, and
                                           Kenneth Cassidy

*Application for Admission Pending
          Case 3:20-cv-00569-MPS Document 14 Filed 04/30/20 Page 3 of 3




                                CERTIFICATION OF SERVICE

       I hereby certify that on April 30 , 2020, a copy of the foregoing Emergency Motion for

Temporary Restraining Order and Preliminary Injunction was filed electronically. Notice of this

filing will be sent by e-mail to all parties by operation of the Court's electronic filing system.

Parties may access this filing through the Court's CM/ECF system . A copy of this Motion has

also been served electronically this day on John B. Hughes and Michelle McConaghy of the

Office of the United States Attorney for the District of Connecticut.



                                                 Is/ DavidS. Golub
                                               DAVID S. GOLUB
